This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
The commission’s report recommended imposition of a sanction against the respondent in the total amount of $750 for noncompliance in the 1996-1997 reporting period. Furthermore, the commission’s report recommended that the respondent be suspended from the practice of law pursuant to Gov.Bar *1497R. X(5)(A)(4), for failure to pay a previous court-ordered sanction for noncompliance in a previous reporting period in addition to noncompliance in the 1996-1997 reporting period. On November 18, 1998, this court issued to the respondent an order to show cause why the commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed no objections to the commission’s recommendation and this cause was considered by the court.
It appearing to the court that respondent, James Kenneth Clower, was permanently disbarred from the practice of law on December 2,1998, Cuyahoga Cty. Bar Assn. v. Cloiver (1998), 84 Ohio St.3d 151, 702 N.E.2d 412,
IT IS ORDERED by the court, sua sponte, that this matter be, and hereby is, dismissed.